Citation Nr: 1042292	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  07-18 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, including depression, panic attacks, sleep disorder and 
a mental breakdown.

2.  Entitlement to compensation under 38 U.S.C. § 1151 for a 
shoulder disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel




INTRODUCTION

The Veteran had active service from April 9, 1965, until May 19, 
1965.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO), in Winston-Salem, North 
Carolina, and Nashville, Tennessee.  Jurisdiction of this matter 
is now with the RO located in Nashville, Tennessee.

Recent case law mandates that a claim for a mental health 
disability includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, reported 
symptoms, and the other information of record.  See Clemons v. 
Shinseki, 23 Vet. App. 1, 5-6 (2009).  Given the holding in 
Clemons, the Board has recharacterized the issue of service 
connection for depression to the broader issue of entitlement of 
service connection for a psychiatric disorder, as is reflected on 
the cover page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claims so that he is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2010).

A review of the record reveals that in his June 2007 Appeal To 
Board Of Veterans' Appeals (VA Form 9), the Veteran requested a 
hearing before a Veterans Law Judge of the Board at a local VA 
office, with regard to his psychiatric disorder claim.  He also 
requested a hearing in his June 2009 VA Form 9, with regard to 
his claim under 38 U.S.C. § 1151.

A July 2009 letter from the RO indicates that a hearing was 
scheduled for July 27, 2009.  However, the Veteran reported in a 
July 2009 letter that he could not travel to the Board hearing 
due to being in the hospital and asked the Board to "make a 
determination of good cause."  

In the September 2010 Appellant's Brief, the Veteran's 
representative noted that the Veteran had requested a Board 
hearing, but had failed to appear and stated that the Veteran 
requested consideration of "Good Cause" due to being in a VA 
hospital.  The representative noted that there was ambiguity in 
the request, and that it was not clear if the Veteran was 
requesting a new hearing.

However, the Board notes that in a letter from the Veteran, 
received in May 2010, the Veteran reported that he would like to 
be at a hearing to provide information.  This statement, in 
conjunction with the Veteran's July 2009 letter, indicates that 
the Veteran currently continues to request a Board hearing.  

Due to the Veteran being in the hospital and being unable to 
travel at the time of his previously scheduled hearing, the 
undersigned has determined that good cause for rescheduling the 
Travel Board hearing is shown.  See 38 C.F.R. § 20.702(c)(2) 
(2010).

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran to 
appear at the requested Travel Board 
hearing, as soon as it may be feasible.  
Notice should be sent to the appellant, 
with a copy of the notice associated with 
the claims file.  If, for whatever reason, 
the Veteran decides that he no longer 
wants this type of hearing (or any other 
type of hearing), then he should indicate 
this in writing, which should also be 
documented in his claims file.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEMETRIOS G. ORFANOUDIS 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

 
